DETAILED ACTION
Claims 1, 6, 11, 16, 21, 26 are currently amended.  Claims 2 - 5, 7 - 10, 12 - 15, 17 - 20, 22 - 25, 27 - 30 are cancelled;  Claims 1, 6, 11, 16, 21, 26, 31 - 54 are currently pending and subject to examination. 

Response to Arguments
Applicant’s arguments in the remarks dated 08/08/2022 with respect to the art rejection applied to claims 1, 6, 11, 16, 21, 26, 31 - 54 have been fully considered but are not persuasive.
Applicant’s Arguments:
Applicant argues that the list of subchannels in the RTS frame of Seok 336 does not indicate a frequency bandwidth occupied by the plurality of channels on which the RTS frame is to be transmitted and at the same time, the applicant acknowledges that instead, the list of subchannels in the RTS frame of Seok 336 indicates subchannels on which the data (not the RTS frame) by the source VHT STA is transmitted, as Seok 336, paragraph [0044]: “The RTS frame and/or the CTS frame may include a list of subchannels to be used for transmission of subsequent data or the like. As such, when the RTS frame and/or the CTS frame include the list of subchannels, a network allocation vector (NAV) is set only or a specific subchannel included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannel. 

Examiner’s Response:
Examiner respectfully disagrees with this argument as the Applicant’s own specification as filed discloses on page 8 that a WLAN system using a multi-channel including four contiguous subchannels having a channel bandwidth of 20 MHz is assumed and the number of subchannel s or the channel bandwidth thereof is not limited, where the bandwidth of the subchannel may be 5 MHz, 10 MHz, 40 MHz, or 80 MHz.
Seok is directed to transmitting a request to send (RTS) frame to a destination station through some subchannels selected from the plurality of subchannels by one or a plurality of source stations according to a result of the channel estimation; and transmitting a clear to send (CTS) frame to one source station selected from the plurality of source stations by the destination station in response to the received RTS frame (see Seok) [0019]).
Seok further discloses in [0030] that the VHT system may use a channel bandwidth of 60 MHz or 100 MHz or more and as such, the VHT system operates in a multi-channel environment where a plurality of subchannels having a specific size, e.g., a channel bandwidth of 20 MHz, are included. 
Therefore, Seok’s subchannels reasonably read the claimed limitation, as the purpose of the RTS frame and/or the CTS frame is to provide the list of subchannels that are available for data transmission and the available subchannels are indicative of the frequency bandwidth to be used for data transmission. The Applicant’s arguments have been fully considered but they are not persuasive.


Applicant’s Arguments:
Applicant argues that argues that Seok 336 fails to teach or suggest at least that the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels on which the RTS frame is to be transmitted and acknowledges that Seok 336 contemplates that the data may be transmitted through a different bandwidth than that of the RTS frame (see, e.g., FIG. 5 of Seok 336, provided below, which illustrates that an RTS frame from STA‘ is transmitted through the first subchannel only whereas the data from STA‘ is transmitted through the first and second subchannels), the list of subchannels in the RTS frame and/or the CTS frame does not indicate the frequency bandwidth occupied by the plurality of channels on which the RTS frame is to be transmitted, but, instead, the frequency bandwidth occupied by the channels for the subsequent data transmission. Thus, Seok 336 fails to teach or suggest at least that the (first) PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels on which the RTS frame is to be transmitted.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the Applicant’s own specification as filed merely discloses on page 10 that the PLCP header may include an indicator indicating that the bandwidth is dynamically changed during the RTS-CTS process.
Seok discloses in [0030] that the VHT system may use a channel bandwidth of 60 MHz or 100 MHz or more and as such, the VHT system operates in a multi-channel environment where a plurality of subchannels having a specific size, e.g., a channel bandwidth of 20 MHz, are included. 
Seok further discloses in [0044] that a process of transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU).
Therefore, the purpose of the RTS frame and/or the CTS frame is to provide the list of subchannels that are available for data transmission and the available subchannels are indicative of the frequency bandwidth to be used for data transmission indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU). The Applicant’s arguments have been fully considered but they are not persuasive.

Applicant’s Arguments:
Applicant argues that argues that Seok 336 fails to specifically teach or suggest that the PLCP header, not the PLCP preamble or the remaining portion of the PPDU, comprises the list of subchannels (allegedly corresponding to the claimed information indicating a bandwidth of the plurality of channels) on which the RTS frame is to be transmitted and paragraph [0046] of Seok 336 merely discloses that “the RTS frame,” which comprises the PLCP header, the PLCP preamble, and the PPDU body, “may include a list of subchannels to be used for transmission of subsequent data or the like” (Seok 336, paragraph [0046]). Paragraph [0047] of Seok 336 also discloses that, “in FIG. 4, a process of transmitting the data is also indicated by a PLCP preamble, a PLCP header, and a single PPDU?” Although Seok 336 provides that the RTS frame may include the list of subchannels, Seok 336 fails to specifically teach or suggest that the PLCP header, rather than the PLCP preamble and the PPDU body (i.e., the remaining portion of the PPDU), includes the list of subchannels.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the Applicant’s own specification as filed broadly discloses on page 10 that the PLCP header may include an indicator indicating that the bandwidth is dynamically changed during the RTS-CTS process.
Seok discloses in [0030] that the VHT system may use a channel bandwidth of 60 MHz or 100 MHz or more and as such, the VHT system operates in a multi-channel environment where a plurality of subchannels having a specific size, e.g., a channel bandwidth of 20 MHz, are included. 
Seok further discloses in [0044] that a process of transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU) and in [0046] that If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list.
Therefore, the purpose of the RTS frame and/or the CTS frame is to provide the list of subchannels that are available for data transmission and the available subchannels are indicative of the frequency bandwidth to be used for data transmission. The Applicant’s arguments have been fully considered but they are not persuasive.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11, 16, 21, 26, 31 - 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20130058239 A1) in view of Seok (US 20120014336 A1).

Regarding claim 1, Wang et al. discloses a communication method (Wang et al., FIGs. 4/5), comprising, transmitting, by a station (Wang et al., FIG. 4, 401 in relation to FIG. 5, 501), a null data packet announcement frame (Wang et al., FIG. 4, sounding announcement/ null data packet announcement (NDPA) 403; [0038] NPDA 403 is transmitted first to inform the intended receiving device via STA INFO fields); 
after transmission of the null data packet announcement frame, transmitting, by the station, a null data packet (Wang et al., [0038] a sounding announcement/null data packet announcement (NDPA) is followed by a sounding packet/null data packet (NPD)); 
after transmission of the null data packet (Wang et al., FIG. 4, sounding packet/ null data packet (NDP) 404; [0038] NDP 404 is then transmitted for the intended receiving device to estimate the channel; [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders), receiving, by the station, a feedback (Wang et al., FIG. 4, feedback packet 405) from another station (Wang et al., [0038] the receiving device then transmits a feedback packet back to the transmitting device), wherein the feedback comprises a beamforming feedback matrix calculated by the another station based on the null data packet (Wang et al., [0035] receiving stations must measure and estimate the channel response matrix H and then feedback the channel response matrix H to the transmitting station via sounding and feedback process in relation to [0038] the feedback information includes estimated CSI (beamforming report) and SNR information, where the NPD is used for channel sounding and measurement); 
after reception of the feedback (Wang et al., FIG. 5 feedback message 513), transmitting, by the station, a poll frame (Wang et al., FIG. 5, polling message 514); and 
after transmission of the poll frame, receiving, by the station, another feedback from a third station (Wang et al., [0041] a third STA503 transmits feedback packet 515 after receiving polling message 514, and a fourth STA504 transmits feedback message 517 after receiving polling message 516), wherein the another feedback comprises another beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR in relation to [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); and 
wherein the one or more of the plurality of channels are selected by the another station (Wang et al., [0043] the CSI feedback information/beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield);
transmitting, by the station, data to the another station using the one or more of the plurality of channels based on the feedback (Wang et al., [0045] based on the reduced feedback, the AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel in relation to [0048] the access point transmits MU-MIMO streams over a selected subset of the multiple sub-channels based on the channel quality information and makes dynamic transmission bandwidth adjustment decision based on the channel quality information in the feedback messages).
Wang et al. does not expressly disclose transmitting, by the station, a request to send (RTS) frame to the another station on each of a plurality of channels; receiving, by the station, a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses transmitting, by the station, a request to send (RTS) frame to the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
receiving, by the station, a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting, by the station, a request to send (RTS) frame to the another station on each of a plurality of channels; receiving, by the station, a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 6, Wang et al. discloses a communication apparatus for a station (Wang et al., FIG. 3, access point (AP) 301), the communication apparatus comprising: 
a circuitry (Wang et al., FIG. 3, processor 303) configured to: 
cause the station (Wang et al., FIG. 4, 401 in relation to FIG. 5, 501) to transmit a null data packet announcement frame (Wang et al., FIG. 4, sounding announcement/ null data packet announcement (NDPA) 403; [0038] NPDA 403 is transmitted first to inform the intended receiving device via STA INFO fields); 
cause the station to transmit, after transmission of the null data packet announcement frame, a null data packet (Wang et al., [0038] a sounding announcement/null data packet announcement (NDPA) is followed by a sounding packet/null data packet (NPD)); 
cause the station to receive, after transmission of the null data packet, a feedback (Wang et al., FIG. 4, feedback packet 405; [0038] the receiving device then transmits a feedback packet back to the transmitting device) from another station (Wang et al., FIG. 4, receiving device 402/FIG.5 STA502), 
wherein the feedback comprises a beamforming feedback matrix calculated by the another station based on the null data packet (Wang et al., [0035] receiving stations must measure and estimate the channel response matrix H and then feedback the channel response matrix H to the transmitting station via sounding and feedback process in relation to [0038] the feedback information includes estimated CSI (beamforming report) and SNR information, where the NPD is used for channel sounding and measurement); 
cause the station to transmit, after reception of the feedback (Wang et al., FIG. 5 feedback message 513), a poll frame (Wang et al., FIG. 5 polling message 514); and 
cause the station to receive, after transmission of the poll frame, another feedback from a third station (Wang et al., [0041] a third STA503 transmits feedback packet 515 after receiving polling message 514, and a fourth STA504 transmits feedback message 517 after receiving polling message 516), 
wherein the another feedback comprises another beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR in relation to [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); 
wherein the one or more of the plurality of channels are selected by the another station (Wang et al., [0043] the CSI feedback information/beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield); and 
cause the station to transmit data to the another station using the one or more of the plurality of channels based on the feedback (Wang et al., [0045] based on the reduced feedback, the AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel in relation to [0048] the access point transmits MU-MIMO streams over a selected subset of the multiple sub-channels based on the channel quality information and makes dynamic transmission bandwidth adjustment decision based on the channel quality information in the feedback messages).
Wang et al. does not expressly disclose cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels; cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels; cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 11, Wang et al. discloses a communication method (Wang et al., FIG. 4/5), comprising: receiving, by a station (Wang et al., FIG. 4, receiving device 402/FIG.5 STA502), a null data packet announcement frame from another station (Wang et al., [0038] during the channel sounding and feedback process, the transmitting device sends a sounding announcement / null data packet announcement (NDPA) to the receiving device; [0041] AP501 /initiator broadcasts a sounding announcement NDPA to inform the intended stations / responders); 
after reception of the null data packet announcement frame, receiving, by the station, a null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders); 
calculating, by the station, a beamforming feedback matrix based on the null data packet (Wang et al., [0038] the NDP is transmitted for the intended receiving device to estimate the channel; the feedback information includes estimated CSI / beamforming report and SNR information where the NPD is used for channel sounding and measurement; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR); 
transmitting, by the station, a feedback comprising the beamforming feedback matrix (Wang et al., [0038] the receiving device then transmits a feedback packet back to the transmitting device; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR, for transmission, STA502 transmits a feedback message after receiving the NDP with SIFS/RIFS); 
after transmission of the feedback (Wang et al., FIG. 5 feedback message 513), receiving, by the station, a poll frame (Wang et al., FIG. 5 polling message 514); and 
after reception of the poll frame, receiving, by the station, another feedback from a third station (Wang et al., [0041] STA503 transmits a feedback packet after receiving a polling message), 
wherein the another feedback comprises another beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); 
selecting, by the station, one or more of the plurality of channels (Wang et al., [0042] the CSI feedback information / beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield; [0043] a reduced feedback includes only beamforming report for non-corrupted primary sub-channels, while beamforming report for corrupted sub-channels are not included in the feedback message); and 
receiving, by the station, data from the another station using the one or more of the plurality of channels (Wang et al., [0045] based on the reduced feedback, an AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Wang et al. does not expressly disclose receiving, by the station, a request to send (RTS) frame from the another station on each of a plurality of channels; transmitting, by the station, a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses receiving, by the station, a request to send (RTS) frame from the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
transmitting, by the station, a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, by the station, a request to send (RTS) frame from the another station on each of a plurality of channels; transmitting, by the station, a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 16, Wang et al. discloses a communication apparatus for a station (Wang et al., FIG. 3, 321, FIG. 4, receiving device 402/FIG.5 STA502), comprising: 
a circuitry (Wang et al., FIG. 3, processor 323) configured to: 
cause the station to receive a null data packet announcement frame from a another station (Wang et al., [0038] during the channel sounding and feedback process, the transmitting device sends a sounding announcement / null data packet announcement (NDPA) to the receiving device; [0041] AP501 /initiator broadcasts a sounding announcement NDPA to inform the intended stations / responders); 
cause the station to receive, after reception of the null data packet announcement frame, a null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders); 
calculate a beamforming feedback matrix based on the null data packet (Wang et al., [0038] the NDP is transmitted for the intended receiving device to estimate the channel; the feedback information includes estimated CSI / beamforming report and SNR information where the NPD is used for channel sounding and measurement; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR); 
cause the station to transmit a feedback comprising the beamforming feedback matrix (Wang et al., [0038] the receiving device then transmits a feedback packet back to the transmitting device; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR, for transmission, STA502 transmits a feedback message after receiving the NDP with SIFS/RIFS); 
cause the station to receive, after transmission of the feedback (Wang et al., FIG. 5 feedback message 513), a poll frame (Wang et al., FIG. 5 polling message 514); and 
cause the station to receive, after reception of the poll frame, another feedback from a third station (Wang et al., [0041] STA503 transmits a feedback packet after receiving a polling message), 
wherein the another feedback comprises another beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); 
cause the station to select one or more of the plurality of channels (Wang et al., [0042] the CSI feedback information / beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield; [0043] a reduced feedback includes only beamforming report for non-corrupted primary sub-channels, while beamforming report for corrupted sub-channels are not included in the feedback message); and 
cause the station to receive data from the another station using the one or more of the plurality of channels (Wang et al., [0045] based on the reduced feedback, an AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel).
Wang et al. does not expressly disclose cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels; cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels; cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 21, Wang et al. discloses a station for wireless communications (Wang et al., FIG. 3, access point (AP) 301), comprising: 
a circuitry (Wang et al., FIG. 3, processor 303) configured to: 
cause the station to transmit a null data packet announcement frame (Wang et al., [0038] during the channel sounding and feedback process, the transmitting device sends a sounding announcement / null data packet announcement (NDPA); [0041] AP501 /initiator broadcasts a sounding announcement NDPA to inform the intended stations / responders); 
cause the station to transmit, after transmission of the null data packet announcement frame, a null data packet (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD) to the receiving device; [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders); 
cause the station to receive, after transmission of the null data packet, a first feedback (Wang et al., [0038] the receiving device then transmits a feedback packet back to the transmitting device; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR, for transmission, STA502 transmits a feedback message after receiving the NDP with SIFS/RIFS) from another station (Wang et al., FIG. 4, receiving device 402/FIG.5 STA502), 
wherein the first feedback comprises a first beamforming feedback matrix calculated by the another station based on the null data packet (Wang et al., [0038] the feedback information includes estimated CSI / beamforming report and SNR information where the NPD is used for channel sounding and measurement; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR); 
cause the station to transmit, after reception of the first feedback (Wang et al., FIG. 5 feedback message 513), a poll frame (Wang et al., FIG. 5 polling message 514); and 
cause the station to receive, after transmission of the poll frame, a second feedback from a third station (Wang et al., [0041] STA503 transmits a feedback packet after receiving a polling message), 
wherein the second feedback comprises a second beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); 
wherein the one or more of the plurality of channels are selected by the another station (Wang et al., [0042] the CSI feedback information / beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield; [0043] a reduced feedback includes only beamforming report for non-corrupted primary sub-channels, while beamforming report for corrupted sub-channels are not included in the feedback message); and 
cause the station to transmit data to the another station using the one or more of the plurality of channels based on the feedback (Wang et al., [0045] based on the reduced feedback, an AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel).
Wang et al. does not expressly disclose cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels; cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine cause the station to transmit a request to send (RTS) frame to the another station on each of a plurality of channels; cause the station to receive a clear to send (CTS) frame from the another station on each of one or more of the plurality of channels, wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 26, Wang et al. discloses a station for wireless communications (Wang et al., FIG. 4, receiving device 402/FIG.5 STA502), comprising: 
a circuitry (Wang et al., FIG. 3, processor 323) configured to: 
cause the station to receive a null data packet announcement frame from a another station (Wang et al., [0038] during the channel sounding and feedback process, the transmitting device sends a sounding announcement / null data packet announcement (NDPA) to the receiving device; [0041] AP501 /initiator broadcasts a sounding announcement NDPA to inform the intended stations / responders); 
cause the station to receive, after reception of the null data packet announcement frame, a null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders); 
calculate a first beamforming feedback matrix based on the null data packet (Wang et al., [0038] the NDP is transmitted for the intended receiving device to estimate the channel; the feedback information includes estimated CSI / beamforming report and SNR information where the NPD is used for channel sounding and measurement; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR); 
cause the station to transmit a first feedback comprising the first beamforming feedback matrix (Wang et al., [0038] the receiving device then transmits a feedback packet back to the transmitting device; [0041] based on the received sounding signal, each station measures the downlink channel and estimates CSI and SNR, for transmission, STA502 transmits a feedback message after receiving the NDP with SIFS/RIFS); 
cause the station to receive, after transmission of the first feedback (Wang et al., FIG. 5 feedback message 513), a poll frame (Wang et al., FIG. 5 polling message 514); and 
cause the station to receive, after reception of the poll frame, a second feedback from a third station (Wang et al., [0041] STA503 transmits a feedback packet after receiving a polling message), 
wherein the second feedback comprises a second beamforming feedback matrix calculated by the third station based on the null data packet (Wang et al., [0042] the feedback information contains a quality indicator having a plurality of values, and each value represents the quality of channel measurement of a valid sub-channel); 
cause the station to select one or more of the plurality of channels (Wang et al., [0042] the CSI feedback information / beamforming report is carried by a MIMO management frame, which includes a MIMO control subfield, and a beamforming report subfield; [0043] a reduced feedback includes only beamforming report for non-corrupted primary sub-channels, while beamforming report for corrupted sub-channels are not included in the feedback message); and 
cause the station to receive data from the another station using the one or more of the plurality of channels (Wang et al., [0045] based on the reduced feedback, an AP may decide to narrow the transmission bandwidth to allow MU-MIMO transmission only in the uncorrupted primary 40 MHz sub-channel).
Wang et al. does not expressly disclose cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels; cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels.
Seok, for example from an analogous field of endeavor (Seok, [0042] a channel allocation mechanism in a VHT system using a bonding channel in which contiguous 4 subchannels having a bandwidth of 20 MHz are combined) discloses cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels (Seok, [0044] a source VHT STA or a transmitting VHT STA transmits an RTS frame by using the entire bonding channel, where transmitting the RTS frame is indicated by a physical layer convergence procedure (PLCP) preamble, a PLCP header, and a single PLCP protocol data unit (PPDU)); 
cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels (Seok, [0045] a destination VHT STA or a receiving VHT STA transmits a CTS frame also by using the entire bonding channel), 
wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like, where the RTS frame and/or the CTS frame include the list of subchannels/frequency bandwidths, a network allocation vector (NAV) is set only for a specific subchannel/frequency bandwidth included in the list, and the source VHT STA transmits the data or the like to the destination VHT STA only through the specific subchannels/frequency bandwidths), and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels (Seok, [0048] If the list of subchannels is included, the source VHT STA can transmit the data frame or the like to the destination VHT STA by using all or some of subchannels in the list).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine cause the station to receive a request to send (RTS) frame from the another station on each of a plurality of channels; cause the station to transmit a clear to send (CTS) frame to the another station on each of the one or more of the plurality of channels; wherein the RTS frame comprises a first physical layer convergence procedure (PLCP) header, and the first PLCP header of the RTS frame comprises information indicating a frequency bandwidth occupied by the plurality of channels, and wherein no portion of the data is transmitted to the another station on any of the plurality of channels other than the one or more of the plurality of channels as taught by Seok with the system of Wang et al. in order to indicate subchannels/frequency bandwidths for data communication (Seok, [0047]).

Regarding claim 31, Wang et al. – Seok discloses the station receives no frame from the another station after transmitting the null data packet announcement frame and before transmitting the null data packet (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 32, Wang et al. – Seok discloses the station transmits no frame to the another station after transmitting the null data packet and before receiving the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 33, Wang et al. – Seok discloses the station transmits the null data packet one Short Interframe Space (SIFS) interval after transmission of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 34, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like).

Regarding claim 35, Wang et al. – Seok discloses the station receives no frame from the another station after transmitting the null data packet announcement frame and before transmitting the null data packet (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 36, Wang et al. – Seok discloses the station transmits no frame to the another station after transmitting the null data packet and before receiving the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 37, Wang et al. – Seok discloses the station transmits the null data packet one Short Interframe Space (SIFS) interval after transmission of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 38, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like).

Regarding claim 39, Wang et al. – Seok discloses the station transmits no frame after receiving the null data packet announcement frame from the another station and before receiving the null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 40, Wang et al. – Seok discloses the station receives no frame from the another station after receiving the null data packet from the another station and before transmitting the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 41, Wang et al. – Seok discloses the station receives the null data packet one Short Interframe Space (SIFS) interval after reception of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 42, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like)..

Regarding claim 43, Wang et al. – Seok discloses the station transmits no frame after receiving the null data packet announcement frame from the another station and before receiving the null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 44, Wang et al. – Seok discloses the station receives no frame from the another station after receiving the null data packet from the another station and before transmitting the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 45, Wang et al. – Seok discloses the station receives the null data packet one Short Interframe Space (SIFS) interval after reception of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 46, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like).

Regarding claim 47, Wang et al. – Seok discloses the station receives no frame from the another station after transmitting the null data packet announcement frame and before transmitting the null data packet (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 48, Wang et al. – Seok discloses the station transmits no frame to the another station after transmitting the null data packet and before receiving the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 49, Wang et al. – Seok discloses the station transmits the null data packet one Short Interframe Space (SIFS) interval after transmission of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 50, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like)..

Regarding claim 51, Wang et al. – Seok discloses the station transmits no frame after receiving the null data packet announcement frame from the another station and before receiving the null data packet from the another station (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 52, Wang et al. – Seok discloses the station receives no frame from the another station after receiving the null data packet from the another station and before receiving the feedback (Wang et al., [0038] the sounding announcement / null data packet announcement (NDPA) is followed by a sounding packet / null data packet (NPD); [0041] after the sounding announcement NDPA, a sounding signal NDP is then transmitted for the intended responders).

Regarding claim 53, Wang et al. – Seok discloses the station receives the null data packet one Short Interframe Space (SIFS) interval after reception of the null data packet announcement frame (Wang et al., FIG. 5, see SIFS/RIFS between NPDA 511 and NDP 512).

Regarding claim 54, Wang et al. – Seok discloses the CTS frame comprises a second PLCP header (Seok, [0045] transmitting the CTS frame is also indicated by a PLCP preamble, a PLCP header, and a single PPDU), and the second PLCP header of the CTS frame comprises information indicating a frequency bandwidth occupied by the one or more of the plurality of channels (Seok, [0046] the RTS frame and/or the CTS frame may include a list of subchannels/frequency bandwidths to be used for transmission of subsequent data or the like).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                      






/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416